

Exhibit 10.26
November 16, 2015


Donald Norsworthy


Dear Don:


STARTEK, Inc. (“Company”) is very pleased to offer you, Donald Norsworthy
(“Employee”) employment as Senior Vice President, Chief Financial Officer and
Treasurer. This letter (“Agreement”) states the complete terms and conditions of
your employment with Company. If you agree to these terms and conditions, please
initial the bottom of each page and sign at the end of this letter in the spaces
indicated.


1.EMPLOYMENT. The Company will employ Employee and Employee shall report
directly to Chad Carlson, the Company’s CEO and serve Company in the capacity of
Senior Vice President, Chief Financial Officer and Treasurer.


2.    AT-WILL EMPLOYMENT. It is understood and agreed by Company and Employee
that this Agreement does not contain any promise or representation concerning
the duration of Employee’s employment with Company. Employee specifically
acknowledges that his employment with Company is at-will and may be altered or
terminated by either Employee or Company at any time, with or without cause
and/or with or without notice. The nature, terms or conditions of Employee’s
employment with Company cannot be changed by any oral representation, custom,
habit or practice, or any other writing. In addition, that the rate of salary,
any bonuses, paid time off, other compensation, or vesting schedules are stated
in units of years or months or weeks does not alter the at-will nature of the
employment, and does not mean and should not be interpreted to mean that
Employee is guaranteed employment to the end of any period of time or for any
period of time. In the event of conflict between this disclaimer and any other
statement, oral or written, present or future, concerning terms and conditions
of employment, the at-will relationship confirmed by this disclaimer shall
control. This at-will status cannot be altered except in a writing signed by
Employee and approved by the Company’s Board of Directors (the “Board of
Directors”).


3.    DUTIES. Employee shall continue to render exclusive, full-time services to
Company as its Senior Vice President, Chief Financial Officer and Treasurer.
Employee shall perform services under this Agreement primarily working in our
Denver Headquarters office, and from time to time at such other locations as is
necessary to perform Employee’s duties hereunder. In its sole discretion,
Company may change, add to, or eliminate any of Employee’s responsibilities,
working conditions and duties. Employee shall devote Employee’s best efforts and
full business time, skill and attention to the performance of such duties and
responsibilities on behalf of Company.


4.    POLICIES AND PROCEDURES. Employee is subject to and shall comply with the
policies and procedures of Company; as such policies and procedures may be
modified, added to or eliminated from time to time at the sole discretion of
Company, except to the extent any such policy or procedure specifically
conflicts with the express terms of this Agreement. No written or oral policy or
procedure of Company constitutes a contract between Company and Employee.


5.    BASE SALARY. Employee’s initial Base Salary (hereafter defined) shall be
$275,000 per annum. For all services rendered and to be rendered hereunder,
Company shall pay Employee, and Employee shall accept a salary as fixed by the
Company from time to time (“Base Salary”) which will be paid periodically in
accordance with normal Company payroll practices and shall be subject to
Deductions. The

1.

--------------------------------------------------------------------------------



term “Deductions” means such employment taxes, deductions and withholdings as
Company is required to make pursuant to law, or by further agreement with the
Employee. Employee’s Base Salary shall be subject to periodic review and
adjustment by Company.


6.    EQUITY. With the approval of the Company’s Board of Directors, the
Employee will be awarded 75,000 non-qualified stock options to purchase shares
of the Company’s common stock at a strike price equal to the closing market
price on the date of issuance. Awarded options vest three years after issuance.


7.    INCENTIVE. Employee may be eligible to participate in Company’s annual
Executive Incentive Plan with an earned incentive award potential of 75% of
annualized Base Salary upon attainment of the specific level of performance
contained within the companies approved bones bonus plan (the “Incentive
Potential”) pursuant to the terms, conditions and limitations set forth therein.
The Employee’s first year participation will be prorated based on hire date.


8.    SIGN ON BONUS. The Company will provide the Employee with a $25,000
(twenty-five thousand) sign-on bonus. This bonus will be paid in two payments.
The first payment will be on the first regularly scheduled payroll in January of
2016, the second payment will be made on the first regularly scheduled payroll
in April of 2016, provided the Employee remains employed on such dates. Should
the Employee voluntarily leave the company within twelve months of the
Employee’s start date, the Company has the right to be reimbursed for a
pro-rated portion of the sign-on bonus.


9.    OTHER BENEFITS. While employed by Company as provided herein:


(a)    Employee Benefits. Employee shall be entitled to all benefits to which
other executive officers of Company are entitled, on terms comparable thereto,
including, without limitation, participation in pension and profit sharing
plans, 401(k) plan, group insurance policies and plans, medical, health, vision,
and disability insurance policies and plans, and the like, which may be
maintained by Company for the benefit of its executives. Company reserves the
right to alter, amend, or eliminate any of such benefits from time to time at
Company’s discretion.


(b)    Expense Reimbursement. Company shall reimburse Employee for direct and
reasonable out-of-pocket expenses incurred by Employee in connection with the
performance of Employee’s duties hereunder, according to the policies of Company
which Company may, in its sole discretion, change from time to time.


10.    CONFIDENTIAL INFORMATION, RIGHTS AND DUTIES.


(a)    Proprietary Information. Employee agrees to execute and abide by
Company’s Proprietary Information and Inventions Agreement (the “Proprietary
Information Agreement”), attached hereto as Exhibit A.


(b)    Exclusive Property. Employee agrees that all Company-related business
procured by Employee, and all Company-related business opportunities and plans
made known to Employee while employed by Company, are and shall remain the
permanent and exclusive property of Company.



2.

--------------------------------------------------------------------------------



(c)    Non-Competition and Non-Solicitation. Employee agrees that for a period
of 12 months following his last day of employment with Company, he shall
continue to comply with the non-competition and non-solicitation obligations set
forth in the Proprietary Information Agreement. The employee agrees not to
disclose, or use for the benefit of StarTek, any confidential or proprietary
information belonging to any prior employer(s) that otherwise has not been made
public and further acknowledge that the StarTek has specifically instructed you
not to disclose or use such confidential or proprietary information. You also
agree not to directly or indirectly solicit and customers or employees of any
former employer(s).


(d)    Employment Agreement. StarTek acknowledges that you are a party to an
employment agreement with your previous employer which may impose certain
restrictions on your activities. As a condition of your employment, and as
specifically limited by your employment agreement you agree not to: 1) disclose,
or use for the benefit of StarTek, any confidential or proprietary information
belonging to any prior employer(s) that otherwise has not been made public
and further acknowledge that StarTek has specifically instructed you not to
disclose or use such confidential or proprietary information and 2) directly or
indirectly solicit and customers or employees of any former employer(s). In the
event litigation should be filed by your previous employer to enforce the terms
of the restrictive covenants in your employment agreement, then the parties
agree that StarTek will provide a defense to Employee, including all attorneys’
fees. Employee understands and agrees that StarTek’s obligations to provide such
a defense is contingent upon employee honoring all restrictive covenants other
than any non-competition provision.


11.    TERMINATION. Employee and Company each acknowledge that either party has
the right to terminate Employee’s employment with Company at any time for any
reason whatsoever, with or without cause or advance notice pursuant to the
following:


(a)    Termination by Death or Disability. Subject to applicable state or
federal law, in the event that Employee shall die during his employment
hereunder or become permanently disabled, as evidenced by notice to Company and
Employee’s inability to carry out his job responsibilities for a continuous
period of more than six months, Employee’s employment and Company’s obligation
to make payments hereunder shall terminate on the date of his death, or the date
upon which, in the sole determination of the Board of Directors, Employee has
become permanently disabled, except that Company shall pay Employee any salary
earned but unpaid prior to termination, any benefits accrued prior to
termination, all accrued but unused vacation, and any business expenses that
were incurred but not reimbursed as of the date of termination (the “Accrued
Compensation”). Vesting of all equity awards shall cease on the date of such
termination.


(b)    Voluntary Resignation by Employee. In the event that Employee voluntarily
terminates his employment with Company, Company’s obligation to make payments
hereunder shall cease upon such termination, except Company shall pay Employee
all Accrued Compensation. Vesting of all equity awards shall cease on the date
of such termination.


(c)    Termination for Cause. In the event that Employee is terminated by
Company for Cause (as defined below), Company’s obligation to make payments
hereunder shall cease upon the date of receipt by Employee of written notice of
such termination, except Company shall pay Employee all Accrued Compensation.
Vesting of all equity awards shall cease on the termination date.



3.

--------------------------------------------------------------------------------



(d)    Termination by the Company without Cause or for Good Reason.


(i)    In the event Employee’s employment is terminated without Cause (as
defined herein) or Employee resigns for Good Reason before the consummation of a
Change of Control (as defined herein) and provided Employee executes a release
in the form attached as Exhibit B (“Release”) and a written acknowledgment of
Employee’s continuing obligations under the Proprietary Information Agreement,
then in addition to payment of the Accrued Compensation, Employee shall be
entitled to receive (A) the equivalent of 6 months of Employee’s annual Base
Salary as in effect immediately prior to the termination date, payable on the
same basis and at the same time as previously paid and subject to Deductions,
commencing on the first regularly scheduled pay date following the Effective
Date of the Release (subject to Section 12); and (B) provided that Employee is
eligible for and timely elects continuation of health insurance pursuant to
COBRA, for a period of 6 months Company shall also reimburse Employee for a
portion of the cost of Employee’s COBRA premiums that is equal to, and does not
exceed, Company’s monthly contribution towards Employee’s health benefit
premiums as of the termination date provided, however, that Company’s obligation
to pay Employee’s COBRA premiums will cease immediately in the event Employee
becomes eligible for group health insurance during the 6 month period, and
Employee hereby agrees to promptly notify Company if Employee becomes eligible
to be covered by group health insurance in such event ((A) and (B) collectively,
the “Pre-Change of Control Severance Benefits”).


(ii)    In the event Employee’s employment is terminated without Cause (as
defined herein) or Employee resigns for Good Reason (as defined herein) upon the
consummation of a Change of Control or within two years after the consummation
of a Change of Control and provided Employee executes a Release and a written
acknowledgment of Employee’s continuing obligations under the Proprietary
Information Agreement, then in addition to payment of the Accrued Compensation,
Employee shall be entitled to receive (A) the equivalent of 12 months of
Employee’s annual Base Salary as in effect immediately prior to the termination
date, subject to Deductions, payable in a lump sum no later than sixty (60) days
after the termination date; (B) provided that Employee is eligible for and
timely elects continuation of health insurance pursuant to COBRA, for a period
of 12 months, Company shall also reimburse Employee for a portion of the cost of
Employee’s COBRA premiums that is equal to, and does not exceed,  Company’s
monthly percentage contribution towards Employee’s health benefit premiums as of
the termination date provided, however, that Company’s obligation to pay
Employee’s COBRA premiums will cease immediately in the event Employee becomes
eligible for group health insurance during the 12 month period following the
termination date, and Employee hereby agrees to promptly notify Company if
Employee becomes eligible to be covered by group health insurance in such event
((A), (B) and (C) collectively, the “Change of Control Severance Benefits”). For
purposes of this Section 10(d), “Change of Control” shall have the same meaning
as Change of Control as defined in the Company’s 2008 Equity Incentive Plan.


(e)    Definition of Cause. For purposes of this Agreement, “Cause” means (i)
Employee’s incompetence or failure or refusal to perform satisfactorily any
duties reasonably required of the Employee by Company; (ii) Employee’s violation
of any law, rule or regulation (other than traffic violations, misdemeanors or
similar offenses) or cease-and-desist order, court order, judgment, regulatory
directive or a agreement; (iii) the commission or omission of or engaging in any
act or practice which constitutes a material breach of the Employee’s fiduciary
duty to Company, involves personal dishonesty on the part of the Employee or
demonstrates a willful or continuing disregard for the best interests of
Company; or (iv) the Employee’s engaging in dishonorable or disruptive behavior,
practices or acts which would be

4.

--------------------------------------------------------------------------------



reasonably expected to harm or bring disrepute to Company, its business or any
of its customers, employees or vendors.


(f)     Definition of Good Reason.  For purposes of Section 11(d)(ii), Employee
may voluntarily terminate Employee’s employment for “Good Reason” by notifying
Company in writing, within thirty (30) days after the occurrence of one of the
following events taken without Employee’s consent, that Employee intends to
terminate Employee’s employment for Good Reason on the thirtieth (30th) day
following Company’s receipt of Employee’s notice, if Company has not cured the
event that gives rise to Good Reason before the end of such thirty (30) day
period:  (i) a reduction in Employee’s Base Salary, bonus eligibility (if any)
or benefits that would materially diminish the aggregate value of Employee’s
total compensation and benefits and which for purposes of this
Section 11(f) shall constitute a material breach of the Agreement except to the
extent that the aggregate value of the compensation and benefits of other
executive officers is accordingly reduced; (ii) the assignment to Employee of
duties that are substantially and materially inconsistent with the Employee’s
position and that are not a reasonable advancement of Employee’s position within
Company; or (iii) a material change in geographic location (more than 60 miles)
from Employee’s current principal place of performing services on behalf of
Company.


12.    CODE SECTION 409A COMPLIANCE. With respect to any Pre-Change of Control
Severance Benefits or any Change of Control Severance Benefits to be paid
pursuant to Section 11(d) above, any reference to Employee’s “termination date”
in Section 11(d) means the date on which Employee experiences a “separation from
service” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and guidance thereunder (the “Code”). Pre-Change of
Control Severance Benefits or Change of Control Severance Benefits payable
pursuant to Section 10(d) above, to the extent of payments made from the
termination date through March 15 of the calendar year following such
termination date, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15, they are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
termination from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Code, including, without
limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that payment
to Employee be delayed until 6 months after Employee’s separation from service
if Employee is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service. This Agreement
is intended to provide for payments that satisfy, or are exempt from, the
requirements of Sections 409A(a)(2), (3) and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.
13.    MISCELLANEOUS.


(a)    Taxes. Employee agrees to be responsible for the payment of any taxes due
on any and all compensation, stock option, or benefit provided by Company
pursuant to this Agreement. Employee agrees to indemnify Company and hold
Company harmless from any and all claims or penalties asserted against Company
for any failure to pay taxes due on any compensation, stock option, or benefit
provided by Company pursuant to this Agreement. Employee expressly acknowledges
that Company has not made, nor herein makes, any representation about the tax
consequences of any consideration provided by Company to Employee pursuant to
this Agreement.

5.

--------------------------------------------------------------------------------





(b)    Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance. Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect such Party’s right at a later time to enforce the same. No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.


(c)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of any successor or assignee of the business of Company.
This Agreement shall not be assignable by the Employee.


(d)    Notices. All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at the address as set forth
herein for such party, or at any other address hereafter furnished by notice
given in like manner. Employee promptly shall notify Company of any change in
Employee’s address. Each notice shall be dated the date of its mailing or
delivery and shall be deemed given, delivered or completed on such date.


(e)    Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado. The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to Colorado court’s exercise of
personal jurisdiction.


(f)    Entire Agreement. This Agreement together with the Exhibits A and B
attached hereto, set forth the entire agreement and understanding of the parties
hereto with regard to the employment of the Employee by Company and supersede
any and all prior agreements, arrangements and understandings, written or oral,
pertaining to the subject matter hereof. No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in these Agreements, and no party shall be bound by or liable
for any alleged representation, promise or inducement not so set forth.


[Signature page follows]

6.

--------------------------------------------------------------------------------





We look forward to having you continue to work with us at StarTek, Inc. If you
wish to accept this offer under the terms and conditions described above, please
sign and date this letter and the attached Proprietary Information Agreement and
return them to me by November 16, 2015. If you have any questions about the
terms of this offer, please do not hesitate to call me to discuss our offer at
your earliest convenience.


STARTEK, INC.


By:    __/s/ James D. Kirksey    
    
Its:    Senior Vice President, Global Human Resources




I have read this offer and I understand and I accept its terms.


__/s/ Donald Norsworthy    
Donald Norsworthy


Date:      11/16/15        





















































7.

--------------------------------------------------------------------------------



EXHIBIT A
MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT
This Manager, Executive Personnel or Assistants’ Proprietary Information,
Inventions, Non-competition, and Non-solicitation Agreement (“Agreement”) is
made in consideration for my employment or continued employment by StarTek, Inc.
or its subsidiaries or affiliates (the “Company”), and the compensation now and
hereafter paid to me. I hereby agree as follows:
1.NONDISCLOSURE.
1.1    Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2    Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, Proprietary Information
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3    Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4    No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.

8.

--------------------------------------------------------------------------------



2.ASSIGNMENT OF INVENTIONS.
2.1    Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2    Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Schedule A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Schedule A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Schedule A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
2.3    Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4    Nonassignable Inventions. I recognize that this Agreement will not be
deemed to require assignment of any invention which was developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company
(“Nonassignable Inventions”).
2.5    Obligation to Keep Company Informed. During the period of my employment
and for Twelve months after the last day of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe are Nonassignable Inventions and I will
at that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that have been identified as Nonassignable Inventions.
2.6    Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Invention to a third party, including without
limitation the United States, as directed by the Company.
2.7    Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

9.

--------------------------------------------------------------------------------



2.8    Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3.NO CONFLICTS OR SOLICITATION. I agree that during the period of my employment
by the Company I will not, without the Company’s express written consent, engage
in any other employment or business activity directly related to the business in
which the Company is now involved or becomes involved, nor will I engage in any
other activities which conflict with my obligations to the Company. To protect
the Company’s Proprietary Information, and because of the position in the
Company that I hold, I agree that during my employment with the Company whether
full-time or part-time and for a period of 12 months after my last day of
employment with the Company, I will not (a) directly or indirectly solicit or
induce any employee of the Company to terminate or negatively alter her or her
relationship with the Company or (b) directly or indirectly solicit the business
of any client or customer of the Company (other than on behalf of the Company)
or (c) directly or indirectly induce any client, customer, supplier, vendor,
consultant or independent contractor of the Company to terminate or negatively
alter her, her or its relationship with the Company. I agree that the geographic
scope of the non-solicitation should include the “Restricted Territory” (as
defined below).
4.COVENANT NOT TO COMPETE. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Proprietary Information, and because of the position in
the Company that I may hold, I agree that during my employment with the Company
whether full-time or part-time and for a period of 12 months after my last day
of employment with the Company, I will not directly or indirectly personally
participate or engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a “Restricted Business” in a
“Restricted Territory” (as defined below). It is agreed that ownership of (i) no
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation, or (ii) any stock I presently own shall not constitute a violation
of this provision.
4.1    Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me.
4.2    As used herein, the terms:
(i)    “Restricted Business” shall mean the design, development, marketing,
commercialization or sales of any products or services that directly compete in
the marketplace with any such product then sold by the Company

10.

--------------------------------------------------------------------------------



or then in development by the Company and projected to be sold within one (1)
year of my last day of employment with the Company.
(ii)    “Restricted Territory” shall mean any state, county, or locality in the
United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business.
5.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
6.NO CONFLICTING OBLIGATION. I represent that my performance of all the terms of
this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
7.RETURN OF COMPANY MATERIALS. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.
8.LEGAL AND EQUITABLE REMEDIES. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
9.NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.
10.NOTIFICATION OF NEW EMPLOYER. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
11.GENERAL PROVISIONS.
11.1    Governing Law; Consent to Personal Jurisdiction and Exclusive Forum.
This Agreement will be governed by and construed according to the laws of the
State of Colorado without regard to conflicts of law principles. I hereby
expressly understand and consent that my employment is a transaction of business
in the State of Colorado and constitutes the minimum contacts necessary to make
me subject to the personal jurisdiction of the federal courts located in the
State of Colorado, and the state courts located in the County of Denver County,
Colorado, for any lawsuit filed against me by Company arising from or related to
this Agreement. I agree and acknowledge that any controversy arising out of or
relating to this Agreement or the breach thereof, or any claim or action to
enforce this Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Colorado.
12.Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If any restriction set forth in this Agreement is found by any court of

11.

--------------------------------------------------------------------------------



competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.
12.1    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
12.2    Survival. The provisions of this Agreement shall survive the termination
of my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
12.3    No Employment Rights. I agree and understand that my employment is
at-will which means I or the company each have the right to terminate my
employment at will, with or without advanced notice and with or without cause. I
further agree and understand that nothing in this Agreement shall confer any
right with respect to continuation of employment by the Company, nor shall it
interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.
12.4    Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.
12.5    Entire Agreement. The obligations pursuant to Sections 1 through 4 and
Sections 6 and 7 (including all subparts) of this Agreement shall apply to any
time during which I was previously employed, or am in the future employed, by
the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement
This Agreement shall be effective as of the first day of my employment with the
Company, namely: November 16, 2015.
I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT SCHEDULE A TO THIS AGREEMENT.


Dated:     11/16/15    




/s/ Donald Norsworthy            
Donald Norsworthy            




SCHEDULE A




TO:        StarTek, Inc.
FROM:        
DATE:        
SUBJECT:    Previous Inventions
1.    Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by StarTek, Inc. (the “Company”) that have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my engagement by
the Company:
¨    No inventions or improvements.
¨    See below:
    
    
    
¨    Additional sheets attached.


2.    Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):
   Invention or Improvement
Party(ies)
Relationship
1. _______________________
___________________
_________________________________________
2. _______________________
___________________
_________________________________________
3. _______________________
___________________
_________________________________________



¨    Additional sheets attached.






EXHIBIT B
RELEASE
In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions related to my employment with the Company or the
termination of that employment, including, but not limited to: (1) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (2) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (3) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (4) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the Colorado
state law (as amended). Notwithstanding the foregoing, nothing contained in this
Release is intended to release the Company from any claim arising out of or with
regard to: (i) any payment to be made to me by the Company in connection the
termination of employment as contemplated by the Employment Agreement, or (ii)
any statutory obligation that the Company may have with regard to the
continuation of benefits.
ADEA Waiver and Release. I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended. I also
acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release does not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) I have been advised that I have the right to consult with an
attorney prior to executing this Agreement; (c) I have been given twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by you of
the ADEA Waiver and Release is not effective to revoke your waiver or release of
any other claims pursuant to this Agreement.
I agree not to disparage Company or Company’s officers, directors, employees,
shareholders, parents, subsidiaries, affiliates, and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that I may respond accurately and fully to any question,
inquiry or request for information when required by legal process


By:        Date:    









12.